We did not intend to hold that the instruction upon the presumption of innocence and reasonable doubt rendered unnecessary an instruction submitting an affirmative defense when raised by the evidence. What we held was that, under the facts presented, the testimony showing appellant's non-intoxication at the time he was alleged to have operated the automobile was nothing more nor less than a denial of guilt, and was not an affirmative defense.
Such being the issue, no affirmative defense was raised. The instruction to the jury to acquit him if they entertained a reasonable doubt as to the guilt of appellant was sufficient to protect his rights.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 172